 

Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF MASTER MANAGEMENT AGREEMENT

1. Effective as of January 1, 2016, in consideration of Ten Dollars ($10.00) in
hand paid and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Master Real Estate Management
Agreement dated October 18, 2012 (the “Management Agreement”), by and between
Inland Real Estate Income Trust, Inc., a Maryland corporation, and INLAND
NATIONAL REAL ESTATE SERVICES, LLC, a Delaware limited liability company
(“Inland National”), is hereby assigned from Inland National to Inland
Commercial Real Estate Services LLC, a Delaware limited liability company
(“Inland Commercial”), with Inland Commercial succeeding to all of the powers of
Inland National, including, without limitation, judicial and non-judicial
enforcement of all of the terms of all leases and tenancies of the property
managed under the Management Agreement, including, without limitation,
evictions, enforcement of lease covenants and recovery of monies from tenants
and lease guarantors, and entering into contracts for property operations,
repairs, maintenance and insurance as granted to the “Manager” under the
Management Agreement.

2. The parties acknowledge and agree that this Assignment and Assumption of
Master Management Agreement is not a termination of such agreement under Section
4 of the Management Agreement and that none of the sub-management agreements
entered into with respect to an individual property pursuant to Section 3 of the
Management Agreement shall terminate as a result of this Assignment and
Assumption of Master Management Agreement.

WHEREFORE, the parties have executed this Assignment and Assumption of Master
Management Agreement as of the date first above written.

 

INLAND NATIONAL REAL ESTATE SERVICES,

LLC, a Delaware limited liability company

 

By:

 

/s/ Larry Sajdak

 

 

Its: President

 

INLAND COMMERCIAL REAL ESTATE SERVICES

LLC, a Delaware limited liability company

 

By:

 

/s/ Daniel Zatloukal

 

 

Its: President

Acknowledged and Agreed,

including with respect to Section 2 above:

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

 

By:

 

/s/ JoAnn McGuinness

 

 

Its: President and Chief Operating Officer

 

 